HARLAN, C. J.
The mandamus1 case of Hampson vs. The Appeal Tax Court came up before Judge Harlan in the Superior Court yesterday. The ordinance upon which the judges of the Tax Court based their action has 'been published in full in The Record. The case was argued by John II. Handy for Mr. Hampson and Fetter S. Iloblitzell for the Appeal Tax Court. Judge Harlan said the Court has listened with great attention to the argument of counsel on both sides; the subject has been under consideration by me since the time the application for the writ of mandamus' was filed; there is no doubt that the Mayor and City Council have not the power to pass the ordinance in question in this case. It seems to me that they have arrogated to themselves the right to say what character of improvements a man shall place on his property. The Constitution of this State guarantees to every citizen his rights of private property; it has prevented the taking of private property without compensation; it says that no one shall be deprived of life, liberty or property without due process of law, this means not only the right to own property, but to exercise all the powers of ownership over it. One of the ordinary incidents of property is that the owner may use it as he sees fit, so long as he shall not use it to create a nuisance. To say that he shall not use it one way or he shall use it in a particular way, deprives him to that extent of the right of the use of his property. It is to say, because a rich man has improved his property in a certain way, his poorer neighbor shall not improve his property in any other way, and may not improve it in his own way. It might be desirable to have handsome avenues in the city, but they cannot be secured by interfering with the constitutional rights of a citizen, and the mandamus will therefore be granted.